Citation Nr: 0928922	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  02-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
January 1975 and from October 1977 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Huntington, 
West Virginia, on behalf of the RO in Louisville, Kentucky.  
This case was previously before the Board in August 2005.

The Veteran appeared before the undersigned Veterans Law 
Judge in June 2005 and delivered sworn testimony via video 
conference hearing in Louisville, Kentucky.

In February 2005 the Veteran was awarded a TDIU, effective 
February 27, 2004.


FINDINGS OF FACT

1.  By unappealed rating decisions dated in August 1998 and 
March 1999, the RO denied the Veteran's claim of service 
connection for an acquired psychiatric disorder.

2.  Evidence received subsequent to the March 1999 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the Veteran's claim.


CONCLUSIONS OF LAW

1.  The March 1999 RO decision that denied the Veteran's 
claim of service connection for psychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the March 1999 RO decision is not 
new and material, and the Veteran's claim of service 
connection for psychiatric disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in September 2005, March 2007, and 
September 2008 the Veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  The Board notes that 
the notice provided for the issue on appeal was in 
substantial compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  While the VCAA letters misidentified the last prior 
final denial of this issue, the VCAA letters did note the 
reasons service connection for psychiatric disability was 
denied, and the evidence that was necessary to reopen the 
claim.  In March 2007 (and September 2008) the Veteran 
received notice regarding the assignment of a disability 
rating and an effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As VCAA notice was not completed prior to the 
initial AOJ adjudication of the claim, such notice was not 
compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Pelegrini.  

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  A VA examination 
that addressed the medical matters raised by this appeal was 
undertaken in August 2004.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it 
considered the pertinent evidence of record, and included an 
examination of the Veteran.  The August 2004 VA physiologist 
provided a rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

In February 2000, the Veteran filed to reopen his psychiatric 
disability claim, and in January 2002 the RO denied the 
claim.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Evidence is 
new and material if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, regardless of whether it changes the 
original outcome.  Hodge, 155 F.3d at 1363.

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the Veteran filed his claim prior to this date 
(February 2000), the earlier version of the law remains 
applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In the January 2002 rating decision on appeal, the RO noted 
the August 1998 rating action, but adjudicated the claim 
without regard to finality of the previous final 
determination.  The question of whether new and material 
evidence has been received to reopen a claim, however, must 
be addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

By rating action dated in August 1998, the RO denied service 
connection for an acquired psychiatric disability.  The 
Veteran was notified of that determination and of his 
appellate rights, by a letter dated in August 1998.  In a 
letter received in September 1998, the Veteran indicated that 
he wanted to reopen his claim of service connection for a 
psychiatric disability.  Subsequent to the August 1998 RO 
decision, VA treatment records dated in April 1998 and June 
1998, and not considered in the August 1998 RO decision, were 
added to the claims file.  In a March 1999 decision the RO 
denied service connection for an acquired psychiatric 
disability.  Following notice to the Veteran, with his 
appellate rights and a copy of the rating decision, sent in 
April 1999, no appeal was taken from the March 1999 
determination, and, as such, the March 1999 RO decision is 
final.  38 U.S.C.A. § 7105.

The March 1999 RO decision denied service connection for 
psychiatric disability on the basis that an acquired 
psychiatric disability, to include depression, was not shown 
in service and that a psychosis was not shown within one year 
of the Veteran's discharge from service.  Additionally, the 
March 1999 RO decision noted that VA, by law, was unable to 
grant service connection for the Veteran's substance induced 
mood disorder.

The Board observes that the Veteran's claim was denied in the 
March 1999 RO decision on the basis that the Veteran had not 
submitted a well-grounded claim.  As such decision did not 
become final between July 14, 1999 and November 9, 2000, the 
claim does not need to be readjudicated under section 7(b) of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
VAOPGCPREC 3-2001.

The evidence of record at the time of the March 1999 RO 
denial included service treatment records, including records 
revealing that the Veteran was hospitalized (as part of the 
Army's Alcohol and Drug Abuse Prevention and Control Program) 
from August 26, 1996 to August 30, 1996, with a principal 
diagnosis of alcohol dependence with physiological 
dependence; the Veteran denied a history of depression.  It 
was held that the Veteran's problems with sadness and mood 
had a substantial relationship to psychoactive substance 
abuse.  Test findings at that time included depression, which 
was essentially linked to the Veteran's substance abuse 
disorder.  The medical history portion of the Veteran's 
February 1997 service separation examination indicates that 
the Veteran stated that he had had depression, but had never 
taken medications for depression.  Clinical examination 
performed at the time of the February 1997 examination 
revealed that the Veteran's psychiatric system was normal.  
An April 1998 VA examination revealed Axis I diagnoses of 
ethanol abuse, cocaine abuse, a history of depression and 
rule out substance induced mood disorder.  A June 1998 VA 
record noted that the Veteran's depression was stable.

The evidence added to the claims file subsequent to the March 
1999 denial includes an October 1998 VA progress note 
indicating that the Veteran had enrolled in a substance 
abuse/domestic violence program in April 1998 and was making 
satisfactory progress on his treatment goals.

Also added to the record subsequent to March 1999 is an 
August 2004 VA examination.  In the beginning portion of the 
August 2004 VA examination report the VA psychologist 
performed a detailed, comprehensive review of the Veteran's 
medical, occupational and social history, and included 
multiple references to clinical findings contained in the 
records reviewed.  After noting the Veteran's subjective 
complaints, and after a contemporaneous examination of the 
Veteran, the August 2004 VA examiner diagnosed the Veteran 
with substance abuse mood disorder, and history of alcohol 
and cocaine abuse and dependence and possible partial to full 
remission.  In the comprehensive impression portion of the 
examination report, the VA psychologist stated, in pertinent 
part, as follows:

In summary, [the Veteran's] substance 
abuse does not appear to be in anyway 
related to his military career and the 
mood disorder which did not emerge until 
documentation following the service, 
appears to be purely related to the 
instability caused by alcohol and cocaine 
dependence at various times in his life.

VA records, such as a March 2005 VA psychiatric record, noted 
that Veteran has been assessed with depression.

At his June 2005 Board hearing, the Veteran stated (June 2005 
Board hearing transcript, page 9) that he began to experience 
depression near the end of his military career.

The additional evidence submitted since March 1999, while 
indicating that the Veteran received treatment and takes 
medication for his mood disorder, is not material, in that it 
does not bear directly and substantially upon the specific 
matter under consideration, i.e., it does not show that the 
Veteran suffered from a chronic acquired psychiatric 
disability (not due to willful misconduct, or alcohol or 
substance abuse) that was incurred in or aggravated by his 
military service.  38 C.F.R. § 3.301 (2008).  The record is 
absent for any competent clinical evidence showing that the 
Veteran has a current psychiatric disability that had its 
onset during service or is somehow related to his active 
service.  The Board observes that there is still no opinion 
from any health care professional linking a psychiatric 
disability to the Veteran's military service, and an August 
2004 VA examiner specially indicated that the Veteran's 
current psychiatric disability was not related to his 
military service.

In short, the evidence submitted since March 1999, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the Veteran's claim.  Accordingly, the 
application to reopen the psychiatric disability claim is 
denied.

While evidence is presumed credible for purposes of reopening 
a claim, the Board notes that the Veteran is only competent 
to provide testimony concerning factual matters of which he 
has first hand knowledge (i.e., experiencing depressive 
symptoms during or after service).  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  Under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Here, however, as the Veteran simply does not have 
the necessary medical training and/or expertise, he is not 
competent to opine as to whether he has developed a 
psychiatric disability as a result of his military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that there is not such an approximate balance 
of the positive evidence and the negative evidence in this 
case to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for psychiatric disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


